Title: To James Madison from William Eaton, 25 October 1811
From: Eaton, William
To: Madison, James


Sir,New york 25th of October 1811
I took the Liberty to address your Excellency Some time ago. The magnitude of the subject is so weighty on my mind—I Cannot refrain from troubling you again—at this very important time. I will not again Sir in So Short a time harrass your mind—with Such Communications. Next monday week Sir—a Speech from you will be Expected by Congress—and as I think much of their Conduct will be governed by What you may be pleased to recommend to them—and Eventually terminate to be of the utmost Consequence to the United States—I Earnestly intreat you Sir, not to advise war Measures, or the Establishment of a Large Naval or land force—by land force I mean a Larger Standing army. The Militia ought to be the Safe guard of a Republican Government, and Can by its aid, with other Laws, placed under Such regulations—as to make the Government Respectable. Your Enimies, wish to distroy the Popularity of the Administration, and they know, if they can bring about Either of these measures they will Effe[c]t it. The Enimies of the Country also know it—and are instruementa⟨l to⟩ bring it about—for the ruin of both Gover⟨nment and⟩ Country. Any reasonable person Sir must know we Cannot have a Navy to Cope with Englands without involving us in Such a debt as Shall bring on a revolution of Government Eventually—of course then any Larger Navy than Just to protect our Seaports at home, must be money thrown away—as they would imediately Copenhagen them—and help instead of hurt our Enimies. A Large Standing army Sir will also involve us in debt breed discontent among our Citizens, make them become very vicious and much less vertuous—check Agriculture, Population, and domestick manufactures and internal improvements—open a door to the many aspireing to office to take advantage of it—Change our form of Goverment place themselves in power—and distroy our Liberty and happiness. In fact Sir—by Either War, Navy, or Army—we have Every thing to loose, and as Sure as we are alive, nothing to Gain. Would it not Sir be adviseable for the Goverment to Say to the merchants we cannot Considering the Embarrassment of the times, protect your property abroad—we will do all in our power to protect and aid you at home—if you will Ship abroad you must do it at your own risk and peril—lay Such heavy duties, as to make it Equal to prohibition of importation of foreign Goods. This would Encourage our own Manufactures and Embarrass theirs, and be the means of bringing us more […] Surplus provisions—by these means the […] Mechanics and Merchants would thrive instead of becoming, bankrupts, and our internal happiness and peace Secured. But Sir if this Cannot be done—another Embargo, will by ¾ths of The real Serious thinking American Citizens be by far preffered to War, Navy, or Army. The Society of friends and all other Religious Societies are opposed to War—the farmer also—and these added together make the Great mass of our Stable Citizens. I know Sir there is a Considerable large party for war but these Sir are Generally a restless ungoverned Set of office hunters and men aspiring to power—and who are doing Every thing in their power to insure the Popularity of the Administration and place themselves in office. Witness the powerfull party in this State Called Clintonians. I hope Sir you will be pleased to give these Ideas a Consideration—and pardon me for the trouble I have given you—and Consider them actuated by a Sincere desire for your own and our Countrys Glory. And I pray God he will be pleased to aid you in your address to Such a degree that the world may be astonished at your wisdom and that it may redound to Convince that we are determined to be a Just and Virtuous people. I am Dear Sir very Respectfully your Excellencys Most Obedient Servant
William Eato⟨n⟩
